Citation Nr: 0314615	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for an anxiety disorder for the period from March 31, 
1993 to June 25, 1999.  

2.  Entitlement to an increased disability evaluation for 
service-connected auriculoventricular block with enlarged 
heart, hypertension, and hypertensive heart disease, 
currently rated as 30 percent disabling.   

3.  Entitlement to an effective date earlier than March 31, 
1993 for the grant of service connection for an anxiety 
disorder.

4.  Entitlement to an earlier effective date for the grant of 
service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1972 to 
July 1973.

The matters of entitlement to increased evaluations for the 
veteran's service-connected cardiovascular disorder(s) and 
anxiety disorder were originally considered by the Board of 
Veterans' Appeals (the Board) in November 1996, based upon 
the appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in No. Little 
Rock, Arkansas.  The veteran's claims file was subsequently 
transferred to the Muskogee, Oklahoma RO.  In the November 
1996 Board decision, inter alia, the issue of entitlement to 
a disability evaluation greater than 50 percent for an 
anxiety disorder was denied, while the issue of entitlement 
to an increased disability evaluation for service-connected 
auriculoventricular block with enlarged heart, hypertension, 
and hypertensive heart disease, was remanded to the RO for 
further development.  

The veteran subsequently appealed the Board's denial of a 
disability evaluation in excess of a 50 percent for an 
anxiety disorder to the U. S. Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeal, 
hereinafter referred to as the Court).  In December 1997, the 
Court granted a joint motion to vacate the denial of an 
increased evaluation for an anxiety disorder, and the matter 
was remanded to the Board for readjudication.  When that 
issue was last before the Board in December 1999, it was 
remanded to the RO for further development and 
readjudication.  In a February 2003 rating decision, the 
disability evaluation for the veteran's service-connected 
anxiety disorder was increased from a 50 percent rating to a 
100 percent rating, effective from June 26, 1999.  Since the 
matter of the evaluation assigned to the anxiety disorder was 
based upon the initial grant of service connection for that 
disorder, the entire rating period is to be considered, 
including the possibility of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Consequently, the issue of 
entitlement to a disability evaluation greater than 50 
percent for an anxiety disorder for the period from March 31, 
1993 to June 25, 1999, remains in appellate status.  The 
Board notes a temporary 100 percent rating was assigned from 
November 12, 1994, to December 31, 1994, under the provisions 
of 38 C.F.R. § 4.29.

During the pendency of the foregoing appeal, the issues of 
entitlement to an effective date earlier than March 31, 1993 
for the grant of service connection for an anxiety disorder 
and entitlement to an earlier effective date for the grant of 
service connection for hypertension were perfected for 
appeal.  These issues were denied in a November 1998 rating 
decision and have been merged into the current appeal.  
Consequently, the claims now pending before the Board are as 
set out above.  

Finally, it is noted that the veteran has been represented in 
this appeal by an attorney whose authorization to represent 
VA claimants for any VA purposes has been revoked and 
canceled effective October 10, 2001.  In April 2003, that 
attorney submitted a letter to the RO that contained 
additional argument in the pending appeal.  Subsequent to 
that letter, the RO sent a letter to the veteran that 
notified him that any information or correspondence from that 
attorney representative could no longer be accepted for any 
purpose in the advancement of the veteran's claims.  The 
veteran was provided with an opportunity to seek 
representation from any other recognized representative.  
There is no indication that the veteran has yet obtained such 
representation, but he is free to do so at any time prior to 
the final disposition of this appeal.  


REMAND

Unfortunately, despite the long appellate history on this 
case, it is necessary to again remand the claims for due 
process reasons.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  In March 
2003, the RO issued several supplemental statements of the 
case (SSOCs) to the appellant that included citation to the 
provisions of the VCAA.  In the cover letter that was used to 
transmit the supplemental statements of the case, the 
appellant was told that he had 60 days to respond.  
Subsequent to the SSOCs, however, a decision was issued by 
the United States Court of Appeals for the Federal Circuit 
that interpreted the effect of the VCAA on claims for 
veterans' benefits.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Among other things, this decision held that 
claimants must be afforded one year to respond to any request 
for development information under the VCAA.  The one-year 
period from the March 2003 SSOCs has not yet expired, nor has 
the veteran waived his right to that one-year response 
period.

Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and determine whether any additional notification or 
development action is required under the VCAA.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and the effect on 
his particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claims, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




